The slip opinion is the first version of an opinion released by the Chief Clerk of the
     Supreme Court. Once an opinion is selected for publication by the Court, it is
     assigned a vendor-neutral citation by the Chief Clerk for compliance with Rule 23-
     112 NMRA, authenticated and formally published. The slip opinion may contain
     deviations from the formal authenticated opinion.

 1        IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2   Opinion Number:

 3   Filing Date: October 24, 2022

 4   NO. S-1-SC-38989

 5   STATE OF NEW MEXICO,
 6         Plaintiff-Appellant,
 7   v.

 8   NORMAN TYRELL CATES,

 9         Defendant-Appellee.

10   APPEAL FROM THE DISTRICT COURT OF HARDING COUNTY
11   Albert J. Mitchell, Jr., District Judge

12   Hector H. Balderas, Attorney General
13   Maris Veidemanis, Assistant Attorney General
14   Santa Fe, NM

15   for Appellant

16   Bennett J. Baur, Chief Public Defender
17   Thomas J. Lewis, Assistant Appellate Defender
18   Santa Fe, NM

19   for Appellee
 1                                        OPINION

 2   ZAMORA, Justice.

 3   I.    INTRODUCTION

 4   {1}   This matter comes to us on appeal of the district court’s grant of Defendant

 5   Norman Tyrell Cates’ petition for writ of habeas corpus. We consider whether the

 6   district court erred by concluding that Defendant, a serious youthful offender serving

 7   less than life imprisonment, is eligible to earn meritorious deductions under the

 8   Earned Meritorious Deductions Act (EMDA), NMSA 1978, § 33-2-34 (2015).1 In

 9   State v. Tafoya, 2010-NMSC-019, ¶ 21, 148 N.M. 391, 237 P.3d 693, we held that

10   the authority of a district court to sentence a serious youthful offender to less than

11   life imprisonment “implies the discretion to award [a] serious youthful offender[]

12   good-time credit eligibility within the existing framework of the EMDA, that is,

13   zero, four, or thirty days good-time credit eligibility per month.” In this opinion, we

14   clarify that a serious youthful offender serving less than a term of life imprisonment

15   only becomes eligible to earn meritorious deductions if expressly made eligible to

16   do so by the sentencing court. We conclude that Defendant’s original judgment and



           1
            We note that the 2004 statute was in effect at sentencing, but the EMDA has
     not changed materially since then and, for ease of future reference and application,
     we cite the current version of the EMDA throughout this opinion.
 1   sentence is silent as to his good-time eligibility, and he is not eligible to earn

 2   meritorious deductions. Accordingly, the district court that heard the habeas petition

 3   (the habeas court) erred by granting Defendant’s petition and ordering that his

 4   judgment and sentence be amended to provide for this eligibility.

 5   {2}   We reverse the district court’s order and remand with instructions to vacate

 6   Defendant’s amended judgment and sentence and to reinstate the original judgment

 7   and sentence.

 8   II.   BACKGROUND

 9   {3}   In 2006, Defendant was convicted of first-degree murder, NMSA 1978, § 30-

10   2-1(A) (1994), in the stabbing and beating death of his elderly neighbor, Lena

11   Barrett. According to evidence adduced at trial, Defendant violently attacked the

12   victim in her home while she was sleeping, stabbed her twenty-eight times,

13   bludgeoned her, and choked her repeatedly. Defendant was seventeen years old at

14   the time of the offense. The district court sentenced him as a serious youthful

15   offender. See NMSA 1978, § 31-18-15.2(A) (1996) (defining a “‘serious youthful

16   offender’” as “an individual fifteen to eighteen years of age who is charged with and

17   indicted or bound over for trial for first degree murder”). The parties agree that the

18   district court sentenced Defendant to less than life imprisonment, as allowed by

19   statute, NMSA 1978, § 31-18-15.3(D) (1993). Defendant was given a term of thirty


                                               2
 1   years of incarceration followed by five years of parole. The parties dispute whether

 2   Defendant’s sentence made him eligible to earn meritorious deductions.

 3   {4}   During Defendant’s sentencing hearing, the district court accepted proffers

 4   and heard statements regarding Defendant and his offense. Defense counsel

 5   requested a sentence of eighteen to twenty years, “with a recommendation of

 6   treatment accompanying the judgment and sentence,” but did not request that

 7   Defendant be made eligible for meritorious deductions. The State requested a

 8   sentence of life. After commenting on the evident brutality and senseless nature of

 9   the murder, the district court announced an intent to sentence Defendant to “the

10   maximum penalty of life in prison.” Notwithstanding this verbally expressed intent,

11   the district court entered a written judgment and sentence providing that Defendant

12   would be incarcerated for a fixed-term sentence of thirty years. During the

13   sentencing hearing, the court also expressed an intent to “permit participation in

14   therapeutic amenities during the term of incarceration.” However, the court did not

15   reference the EMDA, and Defendant’s judgment and sentence is silent as to his

16   eligibility to earn meritorious deductions.

17   {5}   The parties do not explain the discrepancy between the sentencing court’s oral

18   pronouncement to give a life sentence and its written judgment and sentence giving

19   a thirty-year term sentence. The record fails to reflect, for example, whether the court


                                                3
 1   decided to reduce Defendant’s sentence before issuing the written judgment and

 2   sentence, whether any error was made in preparing the document, or whether there

 3   is some other explanation for the discrepancy.

 4   {6}   Fourteen years after his sentencing hearing, Defendant filed a habeas petition

 5   in the district court seeking to clarify his eligibility to earn meritorious deductions.

 6   During his term of incarceration, Defendant has engaged in therapeutic and

 7   educational programming, including passing his high school equivalency exam and

 8   speaking at community outreach events for at-risk youth. Although the New Mexico

 9   Corrections Department (NMCD) kept track of Defendant’s participation in these

10   programs, Defendant learned that NMCD was not awarding him good time against

11   his sentence for these activities.

12   {7}   In his amended habeas petition, Defendant contended that NMCD had

13   wrongly concluded that he was ineligible to earn meritorious deductions because he

14   was not serving a life sentence. See § 33-2-34(G) (“The provisions of [the EMDA]

15   shall not be interpreted as providing eligibility to earn meritorious deductions from

16   a sentence of life imprisonment or a sentence of life imprisonment without

17   possibility of release or parole.”). Defendant further argued that, since his judgment

18   and sentence was silent as to his eligibility to earn meritorious deductions, the

19   sentencing court had not expressly limited his good-time eligibility. Because first-


                                                4
 1   degree murder is not listed as a serious violent offense in the EMDA, Defendant

 2   reasoned that his crime must be designated a nonviolent offense under Section 33-

 3   2-34(L)(3), making him eligible for up to thirty days of deductions per month of time

 4   served under Section 33-2-34(A)(2).

 5   {8}   Although the State stipulated that Defendant was not serving a life sentence,

 6   it nevertheless opposed habeas relief. The State argued that Defendant was not

 7   eligible to earn meritorious deductions because the sentencing court had not

 8   affirmatively exercised its discretion to grant Defendant eligibility to earn

 9   deductions.

10   {9}   The district court held a hearing on Defendant’s habeas petition and, after

11   hearing arguments, partially granted the petition. Relying on Tafoya, the court

12   concluded that a serious youthful offender sentenced to less than life imprisonment

13   is eligible to earn meritorious deductions and must be considered to have committed

14   a “serious violent offense” under Section 33-2-34(L)(4). The court rejected the

15   State’s contention that “silence in the [j]udgment and [s]entence regarding good-

16   time equates to zero days per month credit,” and rejected Defendant’s contention

17   that such silence “equates to thirty . . . days per month.” The court further reasoned

18   that “not including first degree murder as a serious violent offen[s]e or discretionary




                                               5
 1   serious violent offense would lead to a nonsensical result” in light of Tafoya, 2010-

 2   NMSC-019.

 3   {10}   Accordingly, the habeas court determined that Defendant’s judgment and

 4   sentence rendered him eligible to earn meritorious deductions of up to four days per

 5   month. The court also concluded that Defendant was eligible to earn lump-sum

 6   credits as provided by Section 33-2-34(D) and (E). The court ordered that

 7   Defendant’s judgment and sentence be amended to conform to this legal conclusion.

 8   {11}   The State timely filed a notice of appeal. We have jurisdiction over this appeal

 9   from a grant of a petition for writ of habeas corpus under Rule 12-102(A)(3) NMRA.

10   III.   STANDARD OF REVIEW

11   {12}   We consider whether the district court correctly concluded that Defendant is

12   eligible to earn meritorious deductions within the framework of the EMDA. This is

13   a question of law that we review de novo. Dominguez v. State, 2015-NMSC-014, ¶

14   9, 348 P.3d 183 (reiterating that, when reviewing a ruling on a petition for writ of

15   habeas corpus involving questions of law or questions of mixed fact and law, a de

16   novo review assures that this Court maintains its role as arbiter of the law).

17   IV.    DISCUSSION

18   {13}   The authority of a district court to impose a sentence is derived from statute.

19   State v. Chadwick-McNally, 2018-NMSC-018, ¶ 24, 414 P.3d 326. “This limitation


                                                6
 1   on judicial authority reflects the separation of powers notion that it is solely within

 2   the province of the Legislature to establish penalties for criminal behavior.” State v.

 3   Martinez, 1998-NMSC-023, ¶ 12, 126 N.M. 39, 966 P.2d 747 (internal quotation

 4   marks and citation omitted). Yet a court’s sentencing authority “is not a purely

5    ministerial task,” and courts possess inherent discretion to fashion an appropriate

6    sentence within the framework of our sentencing laws. Id. ¶ 13.

 7   {14}   Under the Criminal Sentencing Act, NMSA 1978, §§ 31-18-12 to -26 (1977,

 8   as amended through 2022), adults convicted of first-degree murder must be

 9   sentenced to either life imprisonment or life imprisonment without the possibility of

10   parole. Section 31-18-14. Serious youthful offenders convicted of the same offense,

11   however, may be sentenced to less than the mandatory life term for an adult. See §

12   31-18-15.3(D) (providing that a district court may sentence a serious youthful

13   offender “to less than, but not exceeding, the mandatory term for an adult”); § 31-

14   18-15.1(G) (“[W]hen the offender is a serious youthful offender or a youthful

15   offender, the judge may reduce the sentence by more than one-third of the basic

16   sentence.”). In Tafoya, we determined that the authority to grant good-time

17   eligibility to serious youthful offenders is in the district court’s discretionary

18   sentencing authority, which it may use to advance the rehabilitative purposes of both

19   the EMDA and the juvenile sentencing scheme. 2010-NMSC-019, ¶¶ 20-21.


                                               7
 1   {15}   Defendant asserts, and the habeas court concluded, that a serious youthful

 2   offender sentenced to less than life imprisonment is eligible to earn meritorious

 3   deductions under the EMDA, citing our opinion in Tafoya, 2010-NMSC-019.

 4   According to Defendant, this case presents “essentially the same issues of statutory

 5   construction” as Tafoya and thus should “yield the same result,” that is, eligibility to

 6   earn up to four days of deductions per month of time served. Alternatively,

 7   Defendant contends that the sentencing court was unaware of the possibility that he

 8   might be eligible to receive meritorious deductions. Defendant thus suggests that the

 9   sentencing court abused its discretion because the judgment and sentence was based

10   on a misunderstanding of law. Defendant also argues that the habeas court properly

11   exercised its discretion in amending the judgment and sentence to provide for his

12   good-time eligibility.

13   {16}   We conclude that a serious youthful offender does not become eligible to earn

14   meritorious deductions solely by virtue of being sentenced to less than life

15   imprisonment. However, in exercising its discretion to sentence a serious youthful

16   offender to less than the mandatory life sentence of an adult, a sentencing court may

17   specify that the offender is eligible to earn deductions within the existing framework

18   of the EMDA. Tafoya, 2010-NMSC-019, ¶ 21. The district court did not expressly

19   exercise this discretion in sentencing Defendant; therefore, he is not eligible to earn


                                                8
 1   meritorious deductions. We further reject Defendant’s assertion that the district court

 2   abused its discretion by not expressly addressing Defendant’s good-time eligibility,

 3   and we explain that the habeas court did not have discretion to amend Defendant’s

 4   judgment and sentence to provide for this eligibility.

 5   A.     A Serious Youthful Offender Is Eligible to Earn Meritorious Deductions
 6          Only if the Sentencing Court Expressly Confers Such Eligibility

 7   1.     Overview of the EMDA, the Criminal Sentencing Act, and Tafoya

 8   {17}   The EMDA is “a detailed set of guidelines for both the courts and the [NMCD]

 9   to administer in the ultimate determination of a prisoner’s eligibility for good-time

10   reductions from [the prisoner’s] period of confinement.” State v. Rudolfo, 2008-

11   NMSC-036, ¶ 35, 144 N.M. 305, 187 P.3d 170. Under the EMDA, eligible prisoners

12   may earn deductions of either a maximum of four or thirty days per month, “upon

13   recommendation by the classification supervisor, based upon the prisoner’s active

14   participation in approved programs and the quality of the prisoner’s participation in

15   those approved programs.” Section 33-2-34(A), (B). A prisoner confined for a

16   “nonviolent offense” is eligible to earn deductions of up to thirty days per month

17   during the prisoner’s term of incarceration. Section 33-2-34(A)(2). A prisoner

18   confined for a “serious violent offense” is eligible to earn up to four days of

19   deductions per month served. Section 33-2-34(A)(1).



                                               9
 1   {18}   The EMDA enumerates fourteen offenses as per se serious violent offenses,

 2   including second-degree murder and voluntary manslaughter. Section 33-2-

 3   34(L)(4)(a)-(n). Another fifteen offenses may be designated by the sentencing court

 4   as serious violent offenses “when the nature of the offense and the resulting harm

 5   are such that the court judges the crime to be a serious violent offense.” Section 33-

 6   2-34(L)(4)(o). The statute defines nonviolent offenses residually as “any offense

 7   other than a serious violent offense.” Section 33-2-34(L)(3).

 8   {19}   “Courts generally have a limited role in administering the EMDA.” Tafoya,

 9   2010-NMSC-019, ¶ 8 (internal quotation marks and citation omitted). A sentencing

10   court typically must only determine “which offenses are to be considered ‘serious

11   violent offenses’ for good time purposes.” Rudolfo, 2008-NMSC-036, ¶ 37. After

12   sentencing, “the deduction of good time credits from an inmate’s sentence is a

13   discretionary matter entrusted not to the courts but to the administrators of the

14   [NMCD] or the county jails.” State v. Aqui, 1986-NMSC-048, ¶ 9, 104 N.M. 345,

15   721 P.2d 771, holding limited by Brooks v. Shanks, 1994-NMSC-113, ¶¶ 8-9, 118

16   N.M. 716, 885 P.2d 637. We have recognized that Section 33-2-34 and NMSA 1978,

17   Section 33-2-36 (1999, amended 2006), pertaining to forfeiture of earned

18   meritorious deductions, create a statutory entitlement for due process purposes, and

19   a prisoner’s meritorious deductions, once earned, may not “be subjected to a


                                              10
 1   forfeiture or termination . . . unless the appropriate procedures were followed.”

 2   Brooks, 1994-NMSC-113, ¶ 10; see also Miller v. Tafoya, 2003-NMSC-025, ¶ 14,

 3   134 N.M. 335, 76 P.3d 1092 (“The statutorily created right to good-time credit is a

 4   liberty interest protected by the Due Process Clause of the Fourteenth Amendment

 5   to the United States Constitution. Therefore, before a prisoner may be deprived of

 6   good-time credits, he or she must be afforded due process.” (citations omitted)).

 7   However, prisoners do not have an interest in erroneously granted or unearned

 8   meritorious deductions. Tafoya, 2010-NMSC-019, ¶ 27.

 9   {20}   A prisoner serving a life sentence is ineligible for, and cannot earn,

10   meritorious deductions under the EMDA. Section 33-2-34(G). The Criminal Code

11   defines first-degree murder as a capital felony, § 30-2-1, subject by the Criminal

12   Sentencing Act to a mandatory life sentence when committed by an adult, § 31-18-

13   14. Thus, an adult prisoner convicted of first-degree murder clearly would be

14   ineligible to earn meritorious deductions according to the plain language of the

15   EMDA. Section 33-2-34(G). Perhaps because of this, the offense of first-degree

16   murder is not expressly addressed by the EMDA. See Rudolfo, 2008-NMSC-036, ¶

17   38 (“The offense of first-degree murder is not only conspicuously missing from the

18   offenses that can be considered ‘serious violent offenses,’ it is specifically dealt with




                                                11
 1   in Section 33-2-34(G), which precludes the award of any good time whatsoever for

 2   offenses carrying sentences of death or life imprisonment.”).

 3   {21}   However, the Criminal Sentencing Act provides that a serious youthful

 4   offender convicted of first-degree murder may be sentenced to less than the

 5   mandatory life term of an adult. Section 31-18-15.3(D). If a serious youthful

 6   offender is sentenced to less than life imprisonment, as Defendant was here, the

 7   offender would not be excluded from eligibility to earn deductions under the plain

 8   language of Section 33-2-34(G). Further, because first-degree murder is not

 9   enumerated as either a per se or discretionary serious violent offense, an application

10   of the plain language of the statute would result in first-degree murder being

11   categorized as a nonviolent offense. Section 33-2-34(L)(3), (4).

12   {22}   In Tafoya, 2010-NMSC-019, we considered this interplay between the EMDA

13   and the serious youthful offender sentencing scheme in the context of a serious

14   youthful offender who was expressly made eligible for meritorious deductions at

15   sentencing. The defendant in Tafoya, a serious youthful offender, was sentenced to

16   a term of less than life imprisonment. Id. ¶¶ 1, 4. The defendant’s sentence expressly

17   authorized NMCD to “award [the d]efendant good time credit in accordance with

18   New Mexico law.” Id. ¶ 4. Because NMCD interpreted this language to mean that

19   the defendant was eligible for deductions of up to thirty days per month, the state


                                              12
 1   filed a motion to clarify the sentence. Id. Following a hearing, the district court

 2   clarified that the defendant was eligible to earn up to four days per month. Id. The

 3   defendant appealed, arguing that the EMDA granted him eligibility of up to thirty

 4   days and the district court erred in limiting his maximum eligibility. Id. ¶¶ 5, 22.

 5   {23}   The question presented in Tafoya was whether the district court could limit

 6   the defendant’s maximum good-time eligibility. Id. ¶¶ 1-2. The Court answered this

 7   question in the affirmative, concluding that the district court had discretion to specify

 8   the maximum amount of deductions for which the defendant would be eligible. Id.

 9   ¶ 2. The Court rejected the argument that the defendant was eligible to earn up to

10   thirty days per month as technically a nonviolent offender. Id. ¶ 15. While noting

11   that this interpretation was supported by the plain meaning of the statutory text, the

12   Court stated that “[c]lassifying first degree murder by a serious youthful offender as

13   a per se nonviolent offense is the sort of absurd result for which we forego applying

14   the plain meaning test.” 2 Id.


            In declining to follow the plain language of the statute, Tafoya departed with
            2

     our past approach to interpreting the EMDA, as we have generally refused to
     construe an offense as a serious violent offense unless it is specifically enumerated
     as such in the EMDA. See, e.g., State v. McDonald, 2004-NMSC-033, ¶¶ 20-23, 136
     N.M. 417, 99 P.3d 667 (concluding that conspiracy to commit armed robbery is not
     an enumerated serious violent offense and thus falls within the definition of a
     nonviolent offense for purposes of the EMDA); State v. Bennett, 2003-NMCA-147,
     ¶¶ 7-13, 134 N.M. 705, 82 P.3d 72 (rejecting the state’s contention that the
     Legislature’s failure to define aggravated battery with a deadly weapon on a

                                                13
 1   {24}   The Tafoya Court also rejected the State’s argument that Section 33-2-34(G)

 2   categorically precluded the defendant from earning deductions, explaining that the

 3   subsection “speaks in terms of sentence length rather than the crime for which the

 4   sentence is imposed.” Tafoya, 2010-NMSC-019, ¶ 13. The Tafoya Court, id.,

 5   distinguished our earlier opinion in Rudolfo, 2008-NMSC-036, ¶ 38, which stated

 6   that the EMDA “precludes the award of any good time whatsoever for offenses

 7   carrying sentences of death or life imprisonment.” The Court explained that

 8   categorical preclusion was limited to adults who must serve a mandatory life

 9   sentence and that Section 33-2-34(G) did not preclude an award of eligibility to a

10   serious youthful offender who is sentenced to less than life imprisonment. Tafoya,

11   2010-NMSC-019, ¶¶ 13, 15.

12   {25}   “Reading the EMDA and the serious youthful offender sentencing statutes in

13   harmony,” and noting the rehabilitative policies expressed by both enactments, the

14   Tafoya Court reasoned that “the discretion granted to judges in sentencing serious



     household member as a serious violent offense was a “mistake” and reversing the
     district court’s limitation on defendant’s eligibility to earn meritorious deductions).
     Nevertheless, we agree with Tafoya that classifying first-degree murder as a
     nonviolent offense would be absurd. Tafoya, 2010-NMSC-019, ¶ 15. We view the
     omission of first-degree murder from the plain language of the EMDA as a
     confirmation of an intent to exclude the offense of first-degree murder from that act,
     § 33-2-34(G), and not as expressing an intent to classify first-degree murder as a
     nonviolent offense.

                                               14
 1   youthful offenders would be severely curtailed if serious youthful offenders were

 2   strictly prohibited from earning good time credits during imprisonment.” Id. ¶ 20.

 3   The Court also noted its statement in State v. Trujillo, 2002-NMSC-005, ¶ 66, 131

 4   N.M. 709, 42 P.3d 814, that a sentence authorizing a serious youthful offender to

 5   earn meritorious deductions was “‘authorized by statute.’” Tafoya, 2010-NMSC-

 6   019, ¶ 17 (quoting Trujillo, 2002-NMSC-005, ¶ 66). The Court construed the

 7   Legislature’s silence on the issue since Trujillo as indicative of legislative

 8   acquiescence. Tafoya, 2010-NMSC-019, ¶ 17.

 9   {26}   The Tafoya Court thus held that

10          the explicit [l]egislative grant of discretion to the district court in
11          sentencing [the d]efendant as a serious youthful offender implies the
12          discretion to award serious youthful offenders good time credit
13          eligibility within the existing framework of the EMDA, that is, zero,
14          four, or thirty days good time credit eligibility per month.

15   Id. ¶ 21. Critically, the Court did not rely on the EMDA for this holding; it

16          underscore[d] that this discretion is based not on the district court’s
17          defining first degree murder committed by a serious youthful offender
18          as a serious violent offense or a nonviolent offense for purposes of the
19          EMDA, but rather on the discretion our Legislature granted sentencing
20          courts in imposing a sentence that will best contribute to the
21          rehabilitation of the child.

22   Id. In other words, the Court determined that the authority to grant good-time

23   eligibility to serious youthful offenders is an incident of the district court’s

24   discretionary sentencing authority, which it may use to advance the rehabilitative

                                              15
 1   purposes of both the EMDA and the juvenile sentencing scheme. Id. ¶¶ 20-21; see

 2   also Martinez, 1998-NMSC-023, ¶ 13 (recognizing that “courts inherently possess

 3   ample right to exercise reasonable, that is, judicial, discretion to enable them to

 4   wisely exert their authority” in sentencing a defendant (internal quotation marks and

 5   citation omitted)).

 6   {27}   Tafoya also explicitly declined to define first-degree murder as either a

 7   nonviolent or serious violent offense, further underscoring that the authority to make

 8   a serious youthful offender eligible to earn meritorious deductions does not emanate

 9   from the EMDA. 2010-NMSC-019, ¶¶ 15, 21. Indeed, in affirming the district court,

10   the Court expressly relied upon the fact that “the district court did not define the

11   crime which [the d]efendant committed as a serious violent offense; rather, the

12   district court determined that [the d]efendant should be eligible to earn good time

13   credits during his imprisonment as an exercise of discretion to increase [the

14   d]efendant’s chance of rehabilitation.” Id. ¶ 22.

15   2.     A serious youthful offender’s eligibility to earn meritorious deductions
16          may be authorized only through an express exercise of discretion by the
17          sentencing court

18   {28}   Defendant contends, and the habeas court concluded, that Tafoya recognizes

19   that a serious youthful offender serving less than a life sentence is eligible to earn

20   meritorious deductions under the EMDA. But Tafoya does not support this


                                              16
 1   contention. To the contrary, the Tafoya Court made clear that a court possesses the

 2   discretionary authority to award a serious youthful offender “zero . . . good time

 3   credit eligibility per month.” 2010-NMSC-019, ¶ 21. Yet there is no category of

 4   offense under the EMDA that addresses the award of zero meritorious deductions,

 5   reaffirming that the Court recognized that the decision to award a serious youthful

 6   offender good-time eligibility is fully discretionary and does not arise from the

 7   EMDA itself. The defendant in Tafoya was eligible to earn up to four days per month

 8   of meritorious deductions because the sentencing court in that case expressly

 9   exercised its discretion to award the defendant this eligibility. Id. ¶ 4. Tafoya does

10   not address the situation presented here, where the sentencing court was silent as to

11   whether Defendant would be eligible to earn meritorious deductions.

12   {29}   Thus, we must consider whether a judgment and sentence providing that a

13   serious youthful offender will serve less than life imprisonment but not expressly

14   stating that the offender will be eligible to earn meritorious deductions, nevertheless

15   makes the offender eligible to earn deductions pursuant to the EMDA and the

16   Criminal Sentencing Act. We conclude that it does not.

17   {30}   Neither the EMDA nor the Criminal Sentencing Act expresses an intent to

18   make a serious youthful offender sentenced to less than life imprisonment eligible

19   to earn meritorious deductions in the absence of the district court’s affirmative


                                               17
 1   authorization of this good-time eligibility. Under the Criminal Sentencing Act, a

 2   serious youthful offender convicted of first-degree murder is, by statutory default,

 3   subject to a life sentence for his or her capital offense. Section 31-18-14; § 31-18-

 4   15.3(D); see also State v. Jones, 2010-NMSC-012, ¶ 11, 148 N.M. 1, 229 P.3d 474

 5   (noting that serious youthful offenders “are automatically sentenced as adults if

 6   convicted”). If given that default life sentence, a serious youthful offender would be

 7   expressly precluded from earning deductions under the plain language of the EMDA.

 8   Section 33-2-34(G).

 9   {31}   If not given the statutory default life sentence, the Legislature has provided

10   that “[t]he court may sentence the offender to less than, but not exceeding, the

11   mandatory term for an adult.” Section 31-18-15.3(D). The Legislature has not

12   detailed the exact amount by which a serious youthful offender’s sentence may be

13   reduced from this otherwise life sentence. See § 31-18-15.1(G) (“[W]hen the

14   offender is a serious youthful offender or a youthful offender, the judge may reduce

15   the sentence by more than one-third of the basic sentence.”). Thus, a sentencing court

16   is given discretion to fashion an appropriate sentence for a serious youthful offender

17   within the existing framework of our sentencing laws. Cf. Martinez, 1998-NMSC-

18   023, ¶ 14 (recognizing a court’s “inherent discretionary authority” to award

19   presentence confinement credits as long as the credit “does not lessen the penalty


                                              18
 1   intended by the Legislature, or otherwise frustrate the Legislature’s constitutional

 2   function of establishing criminal penalties”).

 3   {32}   The Legislature’s decision to grant discretion to district courts in sentencing

 4   serious youthful offenders is grounded in the unique considerations that arise in the

 5   context of juvenile sentencing. Cf. Ira v. Janecka, 2018-NMSC-027, ¶¶ 20-23, 419

 6   P.3d 161 (identifying “three themes regarding the constitutionality of juvenile

 7   sentencing” and observing that juveniles may have more potential for reform than

 8   adults). However, unlike other juvenile defendants, a serious youthful offender is

 9   not afforded the protections of the Delinquency Act, NMSA 1978, §§ 32A-2-1 to -

10   33 (1993, as amended through 2021). Section 32A-2-3(H). Thus, the Legislature has

11   expressed an intent to distinguish serious youthful offenders from other juvenile

12   offenders, likely in view of the severity of the serious youthful offender’s capital

13   offense. Cf. State v. Ortiz, 2021-NMSC-029, ¶¶ 37, 39, 498 P.3d 264 (rejecting an

14   equal protection claim for a serious youthful offender’s exclusion from the

15   protections of the Delinquency Act, including an amenability hearing, because of

16   the serious nature of first-degree, felony murder).

17   {33}   The EMDA mirrors this distinction between capital and noncapital offenses.

18   Section 33-2-34(G). We read Section 33-2-34(G) and the omission of first-degree

19   murder from the offenses enumerated by the EMDA as expressing the Legislature’s


                                              19
 1   intent to exclude prisoners convicted of capital offenses from the benefit of the

 2   statutory provisions. Even before the 1999 repeal and reenactment of Section 33-2-

 3   34, which added Subsection (G)’s exclusion of life sentences, our meritorious

 4   deductions statute applied only to prisoners convicted of noncapital offenses. See

 5   1999 N.M. Laws, ch. 238, § 1; Compton v. Lytle, 2003-NMSC-031, ¶¶ 19-20, 134

 6   N.M. 586, 81 P.3d 39 (“Because Section 33-2-34 describes the meritorious

 7   deductions as pertaining to ‘basic’ and ‘enhanced’ sentences, and the relevant

 8   provisions of the Criminal Sentencing Act only describe noncapital felonies as

 9   having basic and enhanced sentences, we conclude that the Legislature intended that

10   only inmates convicted of noncapital crimes receive the benefit of good-time

11   credits.”). Subsection (G) merely clarified and continued this intent to exclude

12   prisoners serving life sentences for their capital offenses. See Compton, 2003-

13   NMSC-031, ¶ 21 (“Having removed the language that implicitly tied meritorious

14   deductions to noncapital sentences, it is understandable that the Legislature would

15   have wanted to add other language clarifying that the section, as amended, ‘shall not

16   be interpreted as providing eligibility to earn meritorious deductions from a sentence

17   of life imprisonment or a sentence of death.’” (emphasis added) (quoting Section 33-

18   2-34(G))). Thus, while we agree with Tafoya, 2010-NMSC-019, ¶ 15, that Section

19   33-2-34(G), by its language, does not preclude a serious youthful offender sentenced


                                              20
 1   to less than life imprisonment from good-time eligibility, we nevertheless view

 2   Section 33-2-34(G) as advising against our presuming that such an offender is

 3   eligible.

 4   {34}   A serious youthful offender’s life sentence may be reduced only through an

 5   express exercise of discretion by the sentencing court. Section 31-18-15.3(D).

 6   Likewise, we conclude that a serious youthful offender’s eligibility to earn

 7   meritorious deductions may be authorized only through an express exercise of

 8   discretion by the sentencing court. Accordingly, when a serious youthful offender’s

 9   judgment and sentence says nothing about the offender’s good-time eligibility, the

10   judgment and sentence should be understood to have not made the offender eligible

11   to earn meritorious deductions. As stated in Tafoya, 2010-NMSC-019, ¶21, the

12   serious youthful offender in this scenario has been granted “zero . . . good time credit

13   eligibility.” Because Defendant’s judgment and sentence was silent as to his good-

14   time eligibility, he was not eligible to earn meritorious deductions. The habeas court

15   erred by concluding otherwise.

16   B.     The District Court Did Not Abuse Its Discretion in Sentencing Defendant
17          Without Eligibility to Earn Meritorious Deductions

18   {35}   Defendant also argues that the sentencing court abused its discretion because

19   the court wrongly assumed that it could not authorize good-time eligibility.

20   Defendant asserts that the district court did not “have the benefit of this Court’s

                                               21
 1   Tafoya analysis” when he was sentenced in 2006, and thus was unaware of the

 2   possibility that an offender in Defendant’s position might be eligible to earn

 3   meritorious deductions. Defendant states, “Without the guidance of Tafoya, the

 4   sentencing court misunderstood the law and failed to give due consideration to

 5   [Defendant’s] status as a [serious] youthful offender.”

 6   {36}   As we have explained, Tafoya stands for the proposition that a district court

 7   may, in its discretion, authorize a serious youthful offender to earn meritorious

 8   deductions. But the sentencing court is not required to explicitly disavow this

 9   sentencing possibility. See State v. Ferry, 2018-NMSC-004, ¶ 2, 409 P.3d 918

10   (“Discretion is the authority of a district court judge to select among multiple correct

11   outcomes.”); § 31-18-15.3(D) (“The court may sentence the offender to less than,

12   but not exceeding, the mandatory term for an adult.” (emphasis added)). The district

13   court did not abuse its discretion by not expressly addressing Defendant’s good-time

14   eligibility in its judgment and sentence.

15   {37}   Further, we will not speculate about what rules of law the sentencing court

16   considered at the time of sentencing. We cannot say, as a matter of law, that the

17   district court in 2006 was unaware of the possibility that it could, in its discretion,

18   make Defendant eligible for meritorious deductions. As noted in Tafoya, 2010-

19   NMSC-019, ¶ 17, we recognized in 2002 that a judgment and sentence providing


                                                 22
 1   that a serious youthful offender could earn meritorious deductions was “authorized

 2   by statute.” Trujillo, 2002-NMSC-005, ¶ 66. Indeed, the sentencing courts in Trujillo

 3   and Tafoya expressly awarded good-time eligibility to the serious youthful offenders

 4   in those cases before we addressed the issue. Trujillo, 2002-NMSC-005, ¶ 7; Tafoya,

 5   2010-NMSC-019, ¶ 4. Moreover, any factual dispute over the extent of the

 6   sentencing court’s legal knowledge or understanding was not preserved, and we are

 7   in no position to rule on the issue. See Rule 12-321(A) NMRA (“To preserve an

 8   issue for review, it must appear that a ruling or decision by the trial court was fairly

9    invoked.”).

10   {38}   Finally, Defendant’s contention that the sentencing court did not give due

11   consideration to his status as a serious youthful offender is directly refuted by the

12   record on appeal, which demonstrates that the court was well apprised of

13   Defendant’s juvenile status and expressly considered his age in determining his

14   sentence.

15   C.     The Habeas Court Did Not Have Discretion to Amend Defendant’s
16          Lawful Judgment and Sentence

17   {39}   Defendant suggests that, in partially granting his petition for habeas corpus,

18   the habeas court was properly exercising the discretion afforded to it under Tafoya.

19   However, Tafoya does not recognize that a court has discretion to amend a final

20   judgment and sentence on a petition for habeas corpus. As the habeas court itself

                                               23
 1   clarified with the parties, and Defendant conceded, the court did not have authority

 2   to change the decision of the sentencing court; instead, it was seeking to determine

 3   the legal effect of the sentence that was already imposed.

 4   {40}   Rule 5-802 NMRA permits a prisoner to file a petition for a determination that

 5          [Their] custody or restraint is, or will be, in violation of the constitution
 6          or laws of the State of New Mexico or of the United States; that the
 7          district court was without jurisdiction to impose such sentence; or that
 8          the sentence was illegal or in excess of the maximum authorized by law
 9          or is otherwise subject to collateral attack.

10   Rule 5-802(A). We have determined that Defendant’s judgment and sentence was

11   statutorily authorized and made within the sentencing court’s sound discretion; thus,

12   the habeas court had no basis to amend the judgment and sentence by way of habeas

13   corpus.

14   {41}   Defendant does not cite any other authority that would allow the court to

15   amend his judgment and sentence in these proceedings. Nor are we aware of any

16   authority that would allow it to do so. Our sentencing scheme requires a district court

17   to fashion an appropriate sentence at a sentencing hearing held within a reasonable

18   time after the adjudication of guilt. Rule 5-701(B), (C) NMRA. Once finalized, legal

19   judgments and sentences are generally subject to amendment only by motions to

20   reduce the sentence, Rule 5-801 NMRA, or motions to correct clerical errors, Rule

21   5-113 NMRA. Neither party suggests that Rule 5-801 or Rule 5-113 is applicable


                                                 24
 1   here. The district court’s order, if made under Rule 5-801, also would conflict with

 2   the strict time limits set by Rule 5-801(A).

 3   {42}   As the habeas court had no authority to amend Defendant’s legal judgment

 4   and sentence, it erred by ordering that the judgment and sentence be amended.

 5   V.     CONCLUSION

 6   {43}   We conclude that Defendant’s sentence for a term of years, rather than life,

 7   for first-degree murder as a serious youthful offender did not automatically make

 8   him eligible to earn meritorious deductions. In order for a serious youthful offender

 9   convicted of first-degree murder to be eligible to earn meritorious deductions, the

10   sentencing court must explicitly grant such eligibility. The sentencing court made

11   no such provision here, and the habeas court erred by ordering that Defendant’s

12   judgment and sentence be amended to afford him good-time eligibility. We therefore

13   reverse the order of the district court granting Defendant’s habeas petition. We

14   remand this matter to the district court with instructions to vacate the amended

15   judgment and sentence and to reinstate the original judgment and sentence.

16   {44}   IT IS SO ORDERED.


17
18                                                  BRIANA H. ZAMORA, Justice




                                              25
1   WE CONCUR:


2
3   C. SHANNON BACON, Chief Justice


4
5   MICHAEL E. VIGIL, Justice


6
7   DAVID K. THOMSON, Justice


8
9   JULIE J. VARGAS, Justice




                                      26